Motion granted insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on the Attorney-General of the State of New York and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellant’s points with this court on or before September 8, 1959, with notice of argument for the October 1959 Term of this court, said appeal to be argued or submitted when reached. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Rabin, Stevens and Bergan, JJ.